Citation Nr: 0004096	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-22 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).

3.  Entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The appellant
                               

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1976.  He died on March [redacted], 1996, and 
the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The claim of entitlement to survivors' and dependents' 
educational assistance under 38 U.S.C.A., Chapter 35 will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on March [redacted], 1996, and the 
immediate cause of death was cancer of the esophagus, with 
no underlying causes listed in his death certificate. 

3.  At the time of the veteran's death, service connection 
was in effect for coronary artery disease with hypertension 
and PTSD, both evaluated as 30 percent disabling; a shell 
fragment wound of the left knee with internal derangement and 
a residual scar, evaluated as 20 percent disabling; calluses 
of the feet, a shell fragment wound of the right forearm, a 
shell fragment wound of the left forearm, tinnitus, a shell 
fragment wound of the right upper arm, and residuals of head 
trauma with headaches and a scarred scalp, all evaluated as 
10 percent disabling; and traumatic arthritis of the right 
ankle, bilateral hearing loss, and malaria, all evaluated as 
noncompensably (zero percent) disabling.

4.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and either service or a 
service-connected disability.

5.  The combined evaluation for the veteran's service-
connected disabilities at the time of death was 80 percent, 
and the veteran was not in receipt of a total disability 
evaluation based upon unemployability due to service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. 
§§ 1318, 5107 (West 1991); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Additionally, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for an acneform disease consistent 
with chloracne, or porphyria cutanea tarda, if such a disease 
is manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  See The Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999). 

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

In the present case, the appellant has contended that the 
cause of the veteran's death resulted from herbicide exposure 
in Vietnam.  Specifically, during her November 1999 Board 
hearing, the appellant testified that it was her belief that 
the veteran's esophageal cancer resulted from Agent Orange 
exposure during service in Vietnam.

The veteran's Certificate of Death indicates that he died on 
March [redacted], 1996 at Harper Hospital in Detroit, Michigan.  
The immediate cause of death was cancer of the esophagus, with 
no underlying causes listed.  The Certificate of Death reflects 
that an autopsy was not performed on the veteran.  

At the time of the veteran's death, service connection was in 
effect for coronary artery disease with hypertension and 
PTSD, both evaluated as 30 percent disabling; a shell 
fragment wound of the left knee with internal derangement and 
a residual scar, evaluated as 20 percent disabling; calluses 
of the feet, a shell fragment wound of the right forearm, a 
shell fragment wound of the left forearm, tinnitus, a shell 
fragment wound of the right upper arm, and residuals of head 
trauma with headaches and a scarred scalp, all evaluated as 
10 percent disabling; and traumatic arthritis of the right 
ankle, bilateral hearing loss, and malaria, all evaluated as 
noncompensably (zero percent) disabling.  The combined 
evaluation was 80 percent, and a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities was not in effect.

The Board has reviewed the veteran's service medical records 
and finds no evidence of esophageal cancer during service.  
The veteran was first noted to have this disorder in 1995.  
Following complaints of epigastric pain at various times 
during that year, the veteran underwent an 
esophagogastroduodenoscopy (EGD) in September 1995, and a 
report from Dr. Joseph G. D'Avanzo indicates that this 
procedure revealed a five centimeter ulcerated mass in the 
area of the distal esophagus that was "highly suspicious for 
carcinoma."  A private treatment record from October 1995 
indicates that a gastric scope had revealed a sarcoma.  In 
February 1996, the veteran was treated for a non-resectable 
esophageal carcinoma at several private facilities, but none 
of these treatment records suggest a causal relationship 
between the veteran's cancer of the esophagus and either 
service or any of his service-connected disabilities.

Overall, there is no competent medical evidence of a nexus 
between the cause of the veteran's death, as noted on his 
Certificate of Death, and either service or his service-
connected disabilities.  There is also no evidence suggesting 
the incurrence of esophageal cancer within one year following 
service.  Moreover, the Board would point out that esophageal 
cancer is not among the diseases which the VA has determined 
to be related to herbicide exposure.

Indeed, the only evidence of record suggesting a link between 
the cause of the veteran's death and either service or a 
service-connected disability is the appellant's lay opinion.  
However, as the appellant has not been shown to possess the 
medical expertise necessary to offer a medical opinion, her 
lay contentions cannot constitute competent medical evidence 
to support her claim.  See Grottveit v. Brown, 5 Vet. App. at 
93; Espiritu v. Brown, 2 Vet. App. 492, 494-95 (1991).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

Given the evidence described above, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded and, therefore, must be 
denied.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  As the appellant's claim is not well grounded, the 
VA has no further duty to assist her in developing the record 
to support this claim.  See Epps v. Gober, 126 F.3d at 1467-
68 ("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").

In this case, the Board observes that, in the appealed May 
1996 rating decision, the RO denied the appellant's claim on 
its merits, while the Board has denied this claim as not well 
grounded.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded, "there is no prejudice to the appellant solely 
from the omission of the well-grounded-claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

The Board observes that the claims file does not include 
records of the veteran's hospitalization at Harper Hospital, 
a private facility, at the time of his death.  In this 
regard, the Board would point out that the VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
appellant of the evidence needed to complete her application 
for service connection for the cause of the veteran's death 
when the VA is aware of the existence of relevant evidence.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997); see also Robinette v. Brown, 8 Vet. App. at 77-78.  
Essentially, the appellant needs competent medical evidence 
of a nexus between the cause of the veteran's death and 
either service or a service-connected disability.

II.  Entitlement to DIC under 38 U.S.C.A. § 1318 

Under 38 U.S.C.A. § 1318 (West 1991), the Secretary of 
Veterans Affairs shall pay DIC benefits to the surviving 
spouse and to the children of a deceased veteran who dies, 
not as a result of his own willful misconduct, and who was in 
receipt of or entitled to receive compensation for a service-
connected disability that either was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death, or, if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty.  See also 38 C.F.R. § 3.22 
(1999).

In this case, the combined evaluation for the veteran's 
service-connected disabilities at the time of death was 80 
percent, and the veteran was not in receipt of a total 
disability evaluation based upon unemployability due to 
service-connected disabilities (TDIU).  Although, under 
certain circumstances, TDIU is warranted in cases where a 
veteran has service-connected disabilities totaling 80 
percent, the VA does not have authorization to find 
hypothetical entitlement to TDIU with regard to a claim under 
38 U.S.C.A. § 1318 (West 1991).  See 65 Fed. Reg. 3388-3392 
(2000) (reflecting recent changes to 38 C.F.R. § 3.22).  
Therefore, as the criteria for entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 (West 1991) have not been met in 
this case, the appellant's claim must be denied.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
(West 1991) is denied.


REMAND

The Board observes that the appellant's claim of entitlement 
to survivors' and dependents' educational assistance under 38 
U.S.C.A., Chapter 35 was initially denied in a May 1996 
rating decision, which the appellant was informed of in June 
1996.  Her Notice of Disagreement was received in April 1997.  
Although this issue was not addressed in an April 1997 
Statement of the Case, it was subsequently addressed in an 
April 1999 Supplemental Statement of the Case, which set 
forth the appellant's rights and responsibilities with regard 
to issues not previously addressed in a Substantive Appeal.  
The appellant did not respond to this Supplemental Statement 
of the Case until her November 1999 Board hearing.

Recently, the Court held that the determination of the 
timeliness of a Notice of Disagreement is an appealable issue 
for which the claimant must be offered an opportunity to 
submit additional evidence or argument.  See generally Marsh 
v. West, 11 Vet. App. 468 (1998).  The Board interprets Marsh 
as indicating that the issue of the timeliness of a 
Substantive Appeal should not be adjudicated by the Board 
prior to giving the appellant an opportunity to submit 
additional evidence or argument.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Therefore, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the RO for the 
following action:

The RO should issue a Supplemental 
Statement of the Case addressing the 
issue of entitlement to survivors' and 
dependents' educational assistance under 
38 U.S.C.A., Chapter 35.  This 
Supplemental Statement of the Case should 
include an analysis of whether the 
appellant submitted a timely Substantive 
Appeal regarding this issue.  Following 
the issuance of this Supplemental 
Statement of the Case, the appellant 
should be allowed a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The purpose of this REMAND is to obtain additional 
adjudication in accordance with the VA's due process 
requirements, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the appellant until she is so notified 
by the RO.




_______________________________
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals



 

